Case: 22-50558     Document: 00516487024         Page: 1     Date Filed: 09/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 22-50558                      September 28, 2022
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   Billy Ray Jackson,

                                                           Plaintiff—Appellant,

                                       versus

   Bryan Daniel, in his individual capacity; Julian
   Alvarez, III, in his individual capacity; Aaron
   Demerson, in his individual capacity,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:21-CV-1107


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          Billy Ray Jackson filed a lawsuit under 42 U.S.C. § 1983 in forma
   pauperis contesting Texas’s withdrawal, under 15 U.S.C. § 9025(a)(1), from
   the supplemental unemployment benefits provided under the CARES Act.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50558      Document: 00516487024          Page: 2   Date Filed: 09/28/2022




                                    No. 22-50558


   Given that the statute expressly allows such a withdrawal upon providing
   thirty days’ written notice (which Texas did), the district court dismissed the
   case under 28 U.S.C. § 1915(e)(2)(B). Jackson’s appellate brief fails to
   demonstrate any error in this determination. We AFFIRM. Jackson’s
   motion for appointment of counsel is DENIED.




                                         2